402 F.2d 988
Fred E. JOHNSON, Appellee,v.Robert L. PATTERSON, Appellant.
No. 12392.
United States Court of Appeals Fourth Circuit.
Argued Nov. 1, 1968.Decided Nov. 8, 1968.

Richard W. Schaffer, Richmond, Va.  (A. Scott Anderson, and Sands, Anderson, Marks & Clarke, Richmond, Va., on brief), for appellant.
Parker E. Cherry and W. Griffith Purcell, Richmond, Va.  (Purcell, Cherry & Kerns, Richmond, Va., on brief), for appellee.
Before BOREMAN and CRAVEN, Circuit Judges, and HUTCHESON, Senior District Judge.
PER CURIAM:


1
This is an action for personal injuries to the plaintiff alleged to have resulted from the defendant's negligent operation of a motorboat.  The district court found the facts from the evidence, some of which was in conflict, and stated conclusions of law.  Upon our review of the record we cannot say that the findings were clearly erroneous and we find no errors of law.


2
Affirmed.